DETAILED ACTION
1.	This application is in condition for allowance except for the following formal matters: 
For claim 1, for the purpose of clarity, please change “a plurality of MEMS sound transducers” in Line 21 to “the plurality of MEMS sound transducers” in the cited claim.
For claim 1, for the purpose of clarity, please change “each of the individual chips” in Lines 6-7 to “each of the plurality of individual chips” in the cited claim.
For claim 1, for the purpose of clarity, please change “a first side of each of the individual chips” in Lines 9-10 to “a first side of each of the plurality of separated individual chips” in the cited claim.
For claim 1, for the purpose of clarity, please change “at least one of the plurality of individual chips” in Lines 9-10 to “at least one of the plurality of separated individual chips” in the cited claim.
For claim 1, for the purpose of clarity, please change “the piezoelectric element” in Lines 18-19 to “the exposed piezoelectric element” in the cited claim.
For claim 1, for the purpose of clarity, please change “each of the diaphragms” in Line 17 to “each of the separate diaphragms” in the cited claim.
For claim 1, for the purpose of clarity, please change “the diaphragms” in Line 19 to “the separate diaphragms” in the cited claim.
For claim 2, for the purpose of clarity, please change “one piezoelectric element” in Lines 1-2 to “the piezoelectric element of each of the plurality of individual chips” in the cited claim. 
For claim 2, for the purpose of clarity, please change “the one piezoelectric element” in Lines 2-3 to “the piezoelectric element of each of the plurality of individual chips” in the cited claim. 
For claim 2, for the purpose of clarity, please change “one piezoelectric element” in Lines 3-4 to “the piezoelectric element of each of the plurality of individual chips” in the cited claim. 
For claim 2, for the purpose of clarity, please change “the one piezoelectric element” in Lines 4-5 to “the piezoelectric element of each of the plurality of individual chips” in the cited claim. 
For claim 2, for the purpose of clarity, please change “the associated diaphragm” in Line 3 to “the associated separate diaphragm” in the cited claim.
For claim 2, for the purpose of clarity, please change “the associated diaphragm” in Line 5 to “the associated separate diaphragm” in the cited claim.
For claim 4, for the purpose of clarity, please change “an etching method or a laser machining method” in Lines 1-2 to “the etching method or the laser machining method” in the cited claim. 
For claim 6, for the purpose of clarity, please change “a first side of the reconstructed wafer” in Line 2 to “the first side of the reconstructed wafer” in the cited claim. 
For claim 6, for the purpose of clarity, please change “the region of the plurality of first openings” in Line 6 to “a region of the plurality of first openings” in the cited claim. 
For claim 6, for the purpose of clarity, please change “the first side of the particular associated piezoelectric element” in Lines 7-8 to “a first side of the particular associated piezoelectric element” in the cited claim. 
For claim 8, for the purpose of clarity, please change “its first side and/or in the region of the first openings” in Lines 2-3 to “a first side and/or in the region of the first openings” in the cited claim. 
For claim 8, for the purpose of clarity, please change “a first end of the at least one piezoelectric element” in Lines 3-4 to “a first end of the piezoelectric element of each of the plurality of individual chips” in the cited claim. 
For claim 8, for the purpose of clarity, please change “a second end of the at least one piezoelectric element” in Lines 4-5 to “a second end of the piezoelectric element of each of the plurality of individual chips” in the cited claim. 
For claim 8, for the purpose of clarity, please change “the coupling element” in Lines 5-6 to “a coupling element” in the cited claim. 
For claim 8, for the purpose of clarity, please change “the at least one piezoelectric element” in Lines 6-7 to “the piezoelectric element of each of the plurality of individual chips” in the cited claim. 
For claim 9, for the purpose of clarity, please change “the diaphragm” in Line 4 to “the separate diaphragm” in the cited claim. 
For claim 9, for the purpose of clarity, please change “the region of the second end of the piezoelectric element” in Lines 4-5 to “a region of the second end of the piezoelectric element of each of the plurality of individual chips” in the cited claim. 
For claim 10, for the purpose of clarity, please change “the diaphragm” in Lines 1-2 to “the separate diaphragm” in the cited claim. 
For claim 10, for the purpose of clarity, please change “the diaphragm” in Line 5 to “the separate diaphragm” in the cited claim. 
For claim 10, for the purpose of clarity, please change “the diaphragm” in Line 6 to “the separate diaphragm” in the cited claim. 
For claim 10, for the purpose of clarity, please change “a diaphragm frame holding the diaphragm in its edge region” in Lines 6-7 to “a diaphragm frame holding an edge region of the separate diaphragm” in the cited claim. 
For claim 11, for the purpose of clarity, please change “a region of the reconstructed wafer from a first side of the reconstructed wafer” in Lines 2-3 to “the region of the reconstructed wafer from the first side of the reconstructed wafer” in the cited claim. 
For claim 11, for the purpose of clarity, please change “the interior of the support frame for each of the plurality of isolated MEMS sound transducers” in Line 4 to “an interior of the support frame for each of the plurality of isolated MEMS sound transducers” in the cited claim. 
For claim 13, for the purpose of clarity, please change “the region of the plurality of second openings” in Line 6 to “a region of the plurality of second openings” in the cited claim. 
For claim 15, for the purpose of clarity, please change “an edge region of each piezoelectric element” in Lines 2-3 to “an edge region of each of the piezoelectric element” in the cited claim. 
For claim 16, for the purpose of clarity, please change “the edge region of each piezoelectric element” in Lines 1-2 to “the edge region of each of the piezoelectric element” in the cited claim. 
For claim 16, for the purpose of clarity, please change “the exposure of each piezoelectric element” in Line 3 to “the exposure of each of the piezoelectric element” in the cited claim. 
For claim 17, for the purpose of clarity, please change “the substrate is a carrier” in Line 3 to “a substrate is the carrier” in the cited claim. 
For claim 18, for the purpose of clarity, please change “the chips” in Line 3 to “the plurality of individual chips” in the cited claim. 
For claim 20, for the purpose of clarity, please change “the particular chip” in Line 3 to “the particular individual chip” in the cited claim. 
Conclusion
2.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
3.	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-4PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If 


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653